Citation Nr: 0406153	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  01-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1951 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied service 
connection for a low back disorder.


FINDINGS OF FACT

1.  Appellant was not diagnosed with, or treated for, a low 
back disorder while in service or during any period 
immediately after service.

2.  Appellant's low back pain was not diagnosed and treated 
until many years after his discharge from military service.  
It was first shown following an injury in early 1961.

3.  There is no competent medical evidence of a nexus between 
an in-service injury and appellant's current low back 
disorder.


CONCLUSION OF LAW

Appellant's low back disorder was not incurred in, or 
aggravated by, military service.  38 U.S.C.A. §§ 1110,  5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted prior to enactment of the 
VCAA, but the initial determination by the Agency of Original 
Jurisdiction (AOJ) was made after enactment of the VCAA.  The 
VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan 13, 2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  The Court also held in Pelegrini that 
VCAA notice consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide, and (4) request or tell that 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  This new fourth element of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case for service connection for low back 
disorder, a substantially complete application was received 
on May 2, 2000.  The AOJ sent appellant a pre-VCAA duty-to-
assist letter in May 2000.  After a period of development 
that issue was denied in a rating decision dated May 3, 2001.  
Appellant did not, before or after initial adjudication of 
the claim, receive a duty-to-assist letter that satisfied the 
fourth element ("give us everything you've got") cited in 
Pelegrini.

Although the notice letter that was sent to appellant did not 
contain the fourth element, the Board finds that appellant 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.   The pre-VCAA duty-to-
assist letter asked appellant to identify all VA and non-VA 
medical treatment so the AOJ could pursue the medical 
records.  The original rating decision of May 2001, the 
Statement of the Case (SOC) in November 2001, and the 
Supplementary Statement of the Case (SSOC) in September 2003 
all listed the evidence on file that had been considered in 
formulation of the decision.  The AOJ also sent appellant a 
duty-to-assist letter in May 2003, while the appeal was still 
under consideration, that detailed the evidence on file, the 
evidence still needed, the steps that VA would take, and the 
information still needed from appellant.  Finally, the Board 
notes that appellant had a hearing before the AOJ in March 
2002, during which the Decision Review Officer specifically 
discussed the additional development that would be taken by 
VA and that which was still needed from appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).   

In this case, RO obtained appellant's service medical records 
and treatment records from both the VA Medical Center (VAMC) 
and several private medical providers.  Appellant was also 
afforded a hearing before the Decision Review Officer in 
which to personally present any evidence or arguments 
relevant to the issue of service connection.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Factual Background

Appellant testified at a Decision Review Officer hearing in 
March 2002; a transcript of that hearing has been associated 
with the file.  Appellant asserts that he injured his back 
during the Korean Conflict by falling into a deep hole or 
crater while running for shelter during an air raid.  
Appellant states that he was not hospitalized at the time, 
but rather was treated with pain relievers and placed on two 
weeks bed rest (Transcript p. 2-3).  Appellant testified that 
he continued to receive pain medication for the remaining 8 
to 9 months of his military service (Transcript p. 4-6).  
Appellant states that he did not receive a separation 
physical (Transcript p. 5).  Appellant states that he 
continued to receive pain medication on request from military 
doctors in the United States after he returned from Korea 
(Transcript p. 7).  Appellant states that the first medical 
treatment for the condition after discharge was at a civilian 
hospital in 1961, but that he had previously been treated by 
a chiropractor whose name he does not recall (Transcript p. 
9).   Appellant states that he subsequently underwent surgery 
at the VA Medical Center in 1964 and two surgeries at the 
University of Massachusetts in approximately 1972 and 1996 
(Transcript p. 12-13).  Appellant states he also underwent 
surgery at New England Medical Center (Transcript p. 16).  

A supporting letter by Mr. W.R.K. states that he, along with 
two other service personnel, retrieved appellant from the 
crater in Korea and took appellant to the base hospital.  Mr. 
W.R.K. further states that appellant was treated with pain 
medication and placed on bed rest.

Appellant's service medical records are on file, including a 
separation physical.  There is no mention of treatment for 
back trauma, or administration of pain medication either in 
Korea or the United States.  The separation physical noted 
that the spine and other musculoskeletal systems were 
"normal."  The examiner noted a history of tonsillectomy, 
mumps, and spontaneous pneumothorax prior to service, and 
also noted in-service onset of gastric distress, but 
concluded, "[patient] denies all other significant 
history."

The record contains a July 1960 VA hospital summary 
concerning treatment for alcohol use.  The record contains a 
brief reported physical examination.  No pertinent history or 
findings were reported.  The physical examination were said 
to be normal.

The earliest medical evidence on file chronologically 
concerning positive back findings is a letter by Dr. J. J. 
K., a private physician, dated January 1961.  The letter 
records that appellant reported that he had suffered a 30-
foot fall down a stairway in February 1960.  Dr. J. J. K. 
notes also "In his past history there are no previous back 
symptoms or injuries.  No serious illnesses and the only 
operation has been a hernia."

VA medical records are on file for the period August 1961 
through July 1962.  Appellant received inpatient treatment 
from August to September 1961 for acute, severe low back 
pain.  At the time, appellant told the hospital personnel 
that he had suffered a fall the day prior to admission; 
however, he also stated that he had a similar pain in 
February 1961 that had resulted in a lumbar laminectomy at a 
private hospital.  The VA orthopedic staff determined that 
appellant had degenerative arthritis in the left hip that 
contributed to his low back pain; otherwise, there is no 
discussion of the possible etiology of the low back pain.  
Follow-up in April 1962 determined the possible presence of a 
ruptured intervertebral disc, but recorded a diagnosis of 
"low back pain of undetermined etiology, treated, 
unchanged."   A consultation note from May 1962 states, "I 
do not know the cause of the patient's back and knee pain, 
but I do not think that this is a ruptured disc.  I would 
suspect that the great portion of this is due to the way in 
which the patient walks, which is with a decided limp, 
favoring the left leg."  The diagnosis "low back pain of 
undetermined etiology" was continued through July 1962, the 
most recent VA Medical Center entry.

In statements on file, dated in 2000, by Dr. W.J. L., a 
private physician, it is recorded that: "[Patient] is having 
rather extensive low back and hip problems.  [Patient] was 
injured in the service in 1952 when he fell 30 feet into a 
crater and shortly thereafter underwent lumbar laminectomy of 
his lower back - one of several operations for his lower 
back.  .......  Both of these can be injury-related and may be, 
indeed, related to his 30-foot fall in 1952."  Dr. L. also 
noted:

[Appellant] questions whether his hip and back arthritis 
could be related to an injury in 1952 sustained in the 
military.  He tells me that in 1952 he fell into a 
crater, sustaining a low back and hip injury. 
Approximately 10 years later, he had his first back 
surgery for discectomy and, shortly thereafter, 
underwent his first hip surgery for a TARA type hip 
arthroplasty at the Veterans Administration hospital.  
Certainly, the fall with injury unknown to me at this 
time, could have precipitated his herniated disc 
problem.....

Appellant sought private medical attention in July 2000 in 
regard to continued pain and problems with low back pain and 
hip pain.  A letter is on file by Dr. L.S., who records 
appellant's self-reported history of falling into a crater in 
Korea, without comment.  A supporting radiological report 
dated July 2000 is on file by Dr. D.B., a private physician.  
The report provides a diagnosis of "degenerative changes in 
the cervical, dorsal, and lumbar spine as described.  Post 
operative lumbar spine."  There is no discussion of possible 
etiology.

A letter is on file from Dr. D.E.M., a private physician, 
dated June 2001.  Dr. D.E.M. states as follows:

[Appellant] is a longstanding patient of mine who has a 
rather extensive history of lower back and hip problems.  
[Appellant] relates to me in an injury while he was in 
service in 1952 when he apparently fell 30 feet into a 
crater with injuries to his lower back.  He subsequently 
soon thereafter underwent a diskectomy of his lower 
back.  Since that time he has undergone several further 
procedures on his lower back as well as a left hip 
hemiarthroplasty.  He continues to have a great deal of 
difficulty ambulating secondary to his lower extremity 
and lower back problems.  Both his lower back and hip 
injuries certainly could be directly related to this 
fall that was sustained while he was in the military in 
1952.

A letter is on file from Dr. C. A. B., a private physician, 
dated November 2001.  Dr. C. A. B. noted as follows: 
"[Appellant] did note to me that he had a significant injury 
to his low back while he was in service.  He relates his back 
complaints to this back injury which he sustained in 1952 
when he apparently fell 30 feet into a crater.  In addition 
to his back surgeries he has also had bilateral total hip 
replacements."  Dr. C. A. B. continues: "I am uncertain as 
to when he had his first back surgery in relation to his 
injury. However, a significant spinal injury could well have 
precipitated a series of pathological events which ultimately 
would add to his need for repeated surgeries and create his 
current disability." 

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  In this case, there is no medical evidence of 
continuity of symptomatology.  Appellant was discharged in 
September 1952, and even anecdotally there is no indication 
of medical treatment for this condition until February 1961, 
more than eight years after his discharge.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  Since service connection cannot be 
established by alternative means, the Hickson analysis 
applies to this claim.

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, there is ample competent 
medical evidence, from both VA and private treatment records, 
that appellant has a current disability due to low back 
disorder.  The first part of the Hickson analysis is 
accordingly satisfied.

The second part of the Hickson analysis is evidence of an in-
service injury or disease.  In this case, appellant testified 
under oath that he fell into a crater in Korea, and appellant 
has produced a witness statement from a fellow veteran who 
helped to retrieve appellant from the crater and take him to 
the hospital.   Laypersons are competent to testify in regard 
to events that they personally witnessed, or in which they 
personally participated.  Thus, while assuming for the sake 
of argument that he did in fact sustain a fall, it is 
significant that there is no reference in the available 
service medical records.  Significantly, as noted the 
separation physical is completely negative.  Moreover, while 
laypersons may report the fall, they are not competent to 
conclude that a current chronic disorder is related thereto.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
injury or disease.  The Board notes at the outset that 
appellant has testified that, in his opinion, the current 
disability is directly attributable to the in-service fall in 
Korea.  However, appellant is a layperson, and a layperson is 
not competent to testify, however sincerely, in regard to the 
causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub. nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. App. 
183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 (1994).   
It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).   Thus, the medical nexus opinion 
to satisfy the third part of the Hickson analysis must be 
rendered by a competent medical professional.

The letter by Dr. J. J. K., dated January 1961, does not 
provide medical evidence of nexus.  In fact, it argues 
against nexus, since Dr. J. J. K. records that he was 
informed by appellant the back injury had been caused by a 
recent fall down the stairs, and that appellant had no 
history of back injury prior to that date.

VA medical records do not provide evidence of nexus.  These 
records provide a detailed record of surgical and non-
surgical procedures that were administered to the appellant, 
but there is nothing therein that provides a medical opinion 
in regard to the etiology of the low back pain, and in fact 
the concluding diagnosis states "low back pain, etiology 
unknown."  VA records in 1960 failed to reveal chronic back 
pathology.

The letters by Dr. W. J. L. do not provide medical evidence 
of nexus.  One letter states in relevant part,  "Both of 
these [injuries] can be injury-related and may be, indeed, 
related to his 30-foot fall in 1952" (emphasis added).  The 
other letter states in relevant part, "Certainly, the fall 
with injury unknown to me at this time, could have 
precipitated his herniated disc problem, as well as his hip 
problem" (emphasis added).  Medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), citing Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  The Board finds that the opinions expressed by Dr. 
W. J. L. are too speculative to be probative.

The letter by Dr. L.S. does not provide medical evidence of 
nexus. The letter simply records appellant's self-reported 
history of in-service injury, without comment, and does not 
attempt to render an opinion in regard to etiology.  A mere 
transcription of lay history, unenhanced by and additional 
medical comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The supporting 
radiological report does not provide evidence of nexus 
because it merely describes appellant's current condition but 
does not attempt to render an opinion in regard to etiology.

The letter by Dr. D. E. M. does not provide medical evidence 
of nexus.  In relevant part, Dr. D. E. M. states "Both his 
lower back and hip injuries certainly could be directly 
related to this fall that was sustained while he was in the 
military in 1952" (emphasis added).  The Board finds that 
this language is too speculative to be probative evidence of 
nexus.  Stegman (supra); Bostain (supra).

The letter by Dr. C. A. B. does not provide medical evidence 
of nexus.  In relevant part, Dr. C. A. B. states: "I am 
uncertain as to when he had his first back surgery in 
relation to his injury. However, a significant spinal injury 
could well have precipitated a series of pathological events 
which ultimately would add to his need for repeated surgeries 
and create his current disability."   The opinion is not 
probative because there is no medical evidence that in fact 
appellant sustained a "significant spinal injury" while in 
service; thus, the opinion is equally relevant to any post-
service trauma suffered by appellant (e.g., his fall down the 
stairs in February 1960).  Further, Dr. C. A. B.'s admitted 
uncertainty in regard to the time lapse between appellant's 
military service and the first back surgery argues against 
the degree to which nexus to military service, as opposed to 
nexus with post-service trauma, should be inferred.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.   Wilson v. Derwinski, 2 Vet. App. 614 (1992).   In 
assessing evidence such as medical opinions, the failure of a 
physician to provide a basis for his opinion goes to the 
weight and credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).   Other factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, the 
various private physicians have provided conclusory opinions 
but have not provided any clinical basis or detail for those 
opinions.

Also in regard to the private physician opinions, the Board 
notes that there is no indication that any of these 
physicians reviewed appellant's service medical record prior 
to rendering their respective opinions.  Post service 
reference to injuries received in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  

The opinions of the private physicians having been found to 
be of limited probative value, the Board also notes that 
those opinions are at odds with the service medical records, 
which show no in-service lower back trauma or treatment.  The 
statements of medical professionals concerning a veteran's 
medical history related by the veteran as to remote events 
are of inherently less value than contemporary clinical 
record.   Harder v. Brown, 5 Vet. App. 183, 188 (1993).

For the reasons cited above, the Board finds that the third 
part of the Hickson analysis (medical evidence of nexus 
between a current disability and an in-service injury) has 
not been satisfied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Entitlement to service connection for low back disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



